Title: From George Washington to Brigadier Generals Nathaniel Heard and William Winds, 7 April 1777
From: Washington, George
To: Heard, Nathaniel,Winds, William



Sir
Morris Town April 7th 1777

Inclosed I transmit you a copy of a late resolve of Congress, by which you will perceive that in bringing the militia into the field, strict regard is to be had to the number of men, and only a due proportion of officers, both with respect to rank and number, is to be called out to command them. More than these will not be paid, as it would impose an unreasonable burthen on the public. There have been horrid abuses in this way; it has been heretofore customary to see almost as many officers as men in the pay abstracts, that have been brought before me. And what is, if possible, a still greater enormity I have reason to believe it is too often a practice for officers who command parties to assume the rank of their superior officers who happen to be absent, and to draw pay equivalent to it, under the absurd idea of their acting in their stead & capaci⟨ty.⟩ I desire your careful attention to the remedying these things in future, as the tenor of the before mentioned resolve will be rigidly adhered to; and supernumerary officers may expect to receive no pay for their unnecessary services; and those who are guilty of such an assumption of rank will make themselves liable to punishment.
I find that the Brigadiers of this State have each a particular power only to call out the militia of a particular district. On this account, unless the Governor should have regulated the matter himself, it will

be necessary that the Brigadiers should agree among themselves, on one of their number to take the actual command of the troops in the field: more than one will not be wanted for the purpose.
I shall deem it indispensibly incumbent on the acting Brigadier to inforce upon all the officers under him the necessary practice of making exact returns to him of their several parties; and to impress it upon them, in explicit terms, that no abstract they shall present will be paid, unless they are first certified under his hand; in doing which, his duty and reputation demand he should accurately compare the abstracts with the returns that have been previously made. Any neglect, or want of care in this particular, will manifest an unpardonable disregard to the public good. I am &c.
